DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 June 2022 has been entered.

Response to Amendment
The amendment filed on 14 June 2022 has been entered.

Response to Arguments
Applicant’s arguments, see the paragraph spanning pages 6-7 in the remarks, filed 14 June 2022, with respect to the rejections of claims under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Johnson et al. (US 2018/0023790 A1).
Specifically, applicant added the limitation “wherein the light engine housing capable of being selectively rotated on an axis relative to driver housing to distribute light emanating from the plurality of LED light engines in a desired direction” to the independent claims to distinguish said claims from Zhai in view of Peck.  However, as applicant admits in page 9 of the specification, the mechanism allowing the light engine housing to be capable of being selectively rotated on an axis relative to driver housing to distribute light emanating from the plurality of LED light engines in a desired direction is not new to the instant application: it comes from previous patent US 10,247,396, which was published as US 2018/0023790 A1 on 25 January 2018, which is more than one year prior to the earliest possible effective filing date on 24 October 2019 for the instant invention and hence is prior art under 35 USC 102(a)(1).
Applicant's arguments filed 14 June 2022 have been fully considered but they are not persuasive. 
Applicant argues that Zhai fails to show that a top surface of the light engine housing disposed between the LED light engines and the driver housing does not comprise any thermal dissipation structures or fins protruding therefrom.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the present case, applicant’s argument that Zhai fails to show that a top surface of the light engine housing disposed between the LED light engines and the driver housing does not comprise any thermal dissipation structures or fins protruding therefrom ignores that this limitation was attributed to Peck.
Applicant argues that Peck does not make up for the deficiencies of Zhai.  The examiner disagrees.  Peck show that a top surface of the light engine housing disposed between the LED light engines and the driver housing does not comprise any thermal dissipation structures or fins protruding therefrom (see Peck Fig. 3).
Applicant argues that Peck fails to show the use of any air flow channels.  The examiner disagrees.  Peck plainly shows air flow channels in Figs. 1, 2, 5, 7, 8, and 9, and describes their usage in paragraphs 19 and 26.  Additionally, it is unclear how this argument is relevant since Zhai already has air flow channels.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-8, 10, 14-20 rejected under 35 U.S.C. 103 as being unpatentable over Zhai et al. (US 2016/0215969 A1) in view of Peck et al. (US 2016/0047538 A1) and Johnson et al. (US 2018/0023790 A1).
With respect to claim 1:	Zhai teaches a high mast luminaire (1) comprising: a driver housing (9); and a light engine housing (2) coupled to the driver housing (see Fig. 5) and including a wall (204) extending around an outer circumference of the light engine housing (see Fig. 4), the wall defining an interior space (205) in which a plurality of LED light engines are located (32), the light engine housing further comprising a plurality of air flow channels (24) on an outer side of the wall (see Fig. 2) such that the plurality of air flow channels are separated from the plurality of LED light engines by the wall (see Fig. 2), wherein a top surface of the light engine housing is disposed between the LED light engines and the driver housing (see Fig. 5).
Zhai does not teach the light engine housing capable of being selectively rotated on an axis to distribute light emanating from the plurality of LED light engines in a desired direction.
However, Johnson teaches a light engine housing (112) capable of being selectively rotated on an axis (paragraphs 19, 23) to distribute light emanating from the plurality of LED light engines in a desired direction (paragraph 2).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the luminaire of Zhai by including the structures permitting the luminaire to be selectively rotated taught by Johnson in order to aim it at the specific area that is to be lighted by the luminaire (Johnson paragraph 2).
Zhai does not specifically teach that a top surface of the light engine housing disposed between the LED light engines and the driver housing does not comprise any thermal dissipation structures or fins protruding therefrom. 
However, Peck teaches that the top surface (180) of the light engine housing (106) disposed between the LED light engines (160+162) and the driver (124) housing (104) does not comprise any thermal dissipation structures or fins protruding therefrom (see Fig. 5).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the luminaire of Zhai by using only fins protruding from the sides of the light engine housing and not the back as Peck teaches in order to provide convection of heat to the outside environment (Peck paragraph 24) while obtaining a reduction in size, weight, and cost (Peck paragraph 30).
With respect to claim 2:	Zhai teaches “wherein the air flow channels extend from the wall to an outer rim (23)”.
With respect to claim 3:	Zhai teaches “wherein at least one of the air flow channels includes at least a first fin (223) protruding into the air flow channel (see Fig. 1)”.
With respect to claim 4:	Zhai teaches “the luminaire of claim 2 (see above), wherein at least one of the air flow channels (24) includes at least a first fin (223) protruding into the air flow channel (see Fig. 1)”.
Zhai does not specifically teach that the fin prodrudes “radially from the wall”.
However, Peck teaches a luminaire (100) having fins (108) protruding radially from the wall (see Figs. 1, 7)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the luminaire of Zhai with the wall fins of Peck in order to provide convection of heat to the outside environment (Peck paragraph 24).
With respect to claim 5:	Zhai teaches “further including a plurality of reflector assemblies (41), each reflector assembly adjacent to one or more LEDs (see Fig. 4)”.
With respect to claim 7:	Zhai teaches “wherein each of the reflector assemblies is mounted (see Fig. 4) to at least one of a circuit board assembly (3) and the light engine housing (2)”.
With respect to claim 8:	Zhai teaches “wherein the plurality of LED light engines are located within an interior space proximate to a radially interior side of the wall (see Fig. 4)”.
With respect to claim 10:	Zhai teaches “The luminaire of claim 1 (see above)”.
Zhai does not specifically teach “wherein the LED light engines are arrayed to form edges of a virtual polygon inside the light engine housing”.
However, Peck teaches “wherein the LED light engines (162) are arrayed to form edges of a virtual polygon (see Fig. 7) inside the light engine housing (106)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the luminaire of Zhai with the polygonal light engine assembly configuration taught by Peck in order to permit an open frame network that allows air to pass between light engines instead of just around them, thus improving cooling (Peck paragraph 54).
With respect to claim 14:	Zhai teaches “wherein air flowing through the plurality of air flow channels substantially does not enter the light engine housing and is substantially isolated from the light engines (paragraph 35)”.
With respect to claim 15:	Zhai teaches “wherein the light engine housing includes a generally hollow stem segment (11) which connects the light engine housing to the driver housing (see Fig. 5) to permit wiring to connect the light engine housing to one or more LED driver circuits in the driver housing (paragraph 32)”.
With respect to claim 16:	Zhai does not specifically teach “further comprising a locking device to permit selective rotation and/or inhibit unwanted rotation of the light engine housing relative to the driver housing”.
However, Johnson teaches “further comprising a locking device (110) to permit selective rotation and/or inhibit unwanted rotation of the light engine housing relative to the driver housing (paragraph 18)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the luminaire of Zhai with the locking device taught by Johnson in order to lock the luminaire in a desired position (Johnson paragraph 19).
With respect to claim 17:	Zhai does not specifically teach “wherein the locking device comprises a locking set screw or pin which locks the side of the stem segment against the driver housing to secure one of mechanical and thermal contact of the stem segment to the driver housing”.
However, Johnson teaches “wherein the locking device comprises a locking set screw or pin (paragraph 18) which locks the side of the stem segment (118) against the driver housing (102) to secure one of mechanical and thermal contact of the stem segment to the driver housing (see Fig. 2)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the luminaire of Zhai with the locking device taught by Johnson in order to lock the luminaire in a desired position (Johnson paragraph 19).
With respect to claim 18:	Zhai teaches “wherein the interior space of the light engine housing is sealed to prevent water and dust from the outdoor environment from entering interior space (paragraph 35)”.
With respect to claim 19:	Zhai teaches a light engine housing (2), comprising: a body (202); a wall extending around an outer perimeter of the body (204), the wall and the body defining an interior space (205) in which a plurality of LED light engines are positioned (32); and a plurality of air flow channels (24) located on an outer side of the wall such that the plurality of air flow channels are separated from the plurality of LED light engines by the wall (see Fig. 4), wherein the body includes a top surface (sere Fig. 5), the top surface of the body being disposed between the LED light engines (see Fig. 5) and a driver housing (9).
Zhai does not specifically teach that a top surface of the light engine housing disposed between the LED light engines and the driver housing does not comprise any thermal dissipation structures or fins protruding therefrom. 
However, Peck teaches that the top surface (180) of the light engine housing (106) disposed between the LED light engines (160+162) and the driver (124) housing (104) does not comprise any thermal dissipation structures or fins protruding therefrom (see Fig. 5).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the luminaire of Zhai by using only fins protruding from the sides of the light engine housing and not the back as Peck teaches in order to provide convection of heat to the outside environment (Peck paragraph 24) while obtaining a reduction in size, weight, and cost (Peck paragraph 30).
Zhai does not teach the light engine housing capable of being selectively rotated on an axis to distribute light emanating from the plurality of LED light engines in a desired direction.
However, Johnson teaches a light engine housing (112) capable of being selectively rotated on an axis (paragraphs 19, 23) to distribute light emanating from the plurality of LED light engines in a desired direction (paragraph 2).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the luminaire of Zhai by including the structures permitting the luminaire to be selectively rotated taught by Johnson in order to aim it at the specific area that is to be lighted by the luminaire (Johnson paragraph 2).
With respect to claim 20:	Zhai teaches “wherein the plurality of air flow channels extend (see Fig. 4) from the wall to an outer rim (23)”.

Claims 6, 9, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhai in view of Peck and Johnson as applied to claims 1, 5, 8 above, and further in view of Ohno et al. (US 2016/0084474 A1).
With respect to claim 6:	Zhai in view of Peck and Johnson teaches “the luminaire of claim 5 (see above)”.
Zhai does not specifically teach “wherein each of the reflector assemblies comprise a wedge section and a parabolic section”.
However, Ohno teaches “wherein each of the reflector assemblies (17+14) comprise a wedge section (17e) and a parabolic section (14b)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the luminaire of Zhai with the reflector assembly configuration of Ohno in order to reduce unevenness in brightness in the emitted light (Ohno paragraph 32).
Zhai does not specifically teach “the reflector assemblies are configured in an arrangement of a polygon”.
However, Peck teaches “the reflector assemblies (154) are configured in an arrangement of a polygon (see Fig. 7)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the luminaire of Zhai with the polygonal reflector assembly configuration taught by Peck in order to permit an open frame network that allows air to pass between light engines instead of just around them, thus improving cooling (Peck paragraph 54).
With respect to claim 9:	Zhai in view of Peck teaches “the luminaire of claim 8 (see above)”.
Zhai does not specifically teach “wherein a majority of LED light engines in the luminaire are located proximate to the radially interior side of the wall”.
However, Ohno teaches “wherein a majority of LED light engines (12) in the luminaire (10) are located proximate to (see Fig. 1) the radially interior side (16c) of the wall (16)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the luminaire of Zhai by placing the LED light engines proximate to the radially interior side of the wall as taught by Ohno in order to reduce unevenness in brightness (Ohno paragraph 5).
With respect to claim 11:	Zhai in view of Peck teaches “the luminaire of claim 5 (see above)”.
Zhai does not specifically teach “wherein each reflector assembly includes at least one parabolic section and at least one wedge shaped part”.
However, Ohno teaches “wherein each reflector assembly includes at least one parabolic section (14b) and at least one wedge shaped part (17e)“.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the luminaire of Zhai with the reflector assembly configuration of Ohno in order to reduce unevenness in brightness in the emitted light (Ohno paragraph 32).
With respect to claim 12:	Zhai does not specifically teach “wherein the parabolic section includes an aperture to allow some direct LED light in downward directions”.
Ohno teaches “wherein the parabolic section includes an aperture (11) to allow some direct LED light in downward directions (see Fig. 2)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the luminaire of Zhai with the reflector assembly configuration of Ohno in order to reduce unevenness in brightness in the emitted light (Ohno paragraph 32).
With respect to claim 13:	Zhai does not specifically teach “wherein the plurality of reflector assemblies receive light from the LED light engines and reflect the received light such that at least some reflected light rays intersect within the interior space of the housing”.
However, Ohno teaches “wherein the plurality of reflector assemblies receive light from the LED light engines and reflect the received light such that at least some reflected light rays intersect within the interior space of the housing (see Fig. 2)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the luminaire of Zhai with the reflector assembly configuration of Ohno in order to reduce unevenness in brightness in the emitted light (Ohno paragraph 32).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721. The examiner can normally be reached 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL J LEE/Examiner, Art Unit 2875         

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875